THOMPSON, J.
Pursuant to Florida Rule of Appellate Procedure 9.141(c), Darrin Joyce seeks a belated appeal of his conviction for aggravated fleeing and eluding, and resisting arrest without violence. In his sworn petition, he alleged that he instructed his attorney to file an appeal contesting the denial of his motion for discharge. The state responds that it contacted Joyce’s trial attorney, who “confirmed” Joyce requested an appeal, but that it was not filed. The state does not dispute Joyce requested an appeal or that a belated appeal should be granted. State v. Trowell, 739 So.2d 77, 81 (Fla.1999).
The petition for belated appeal is granted. A copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R.App. P. 9.141(e)(5)(D).
The Petition for Belated Appeal is GRANTED.
SHARP, W., and TORPY, JJ., concur.